It is indeed my
privilege, on behalf of the Government and people of Saint
Kitts and Nevis, to have this opportunity once again to
address the General Assembly.
I feel especially pleased to participate this year, which
coincides with the commemoration of the fiftieth
anniversary of the Universal Declaration of Human Rights,
an instrument that has sought for the last 50 years to
protect and advance the political, social and cultural human
rights of peoples around the world.
Throughout this half-century, the debate on human
rights has focused critical attention on cultural, social and
political rights. Regrettably, we have failed to develop an
international agenda which includes economic rights as an
integral part of fundamental human rights.
Conceptually, political human rights, now a critical
component of some foreign policy positions, have been
fused imperceptibly with democracy, hence politics and
human rights have become synonymous. I too am an
advocate of human rights protection, and I believe strongly
that if we insist on politics in human rights, the politics
should be to enhance human dignity and the human
condition by including all rights. The corpus of human
rights demands innovative approaches whereby an
individual?s human rights are not measured only by the
freedom to vote but also by the right to self-development in
a holistic sense.
On the eve of the new millennium, I am still quite
dissatisfied with the level of attention the world community
is paying to the severe economic, environmental and
potential political problems that threaten small island
developing States. These problems are not new to this
forum; they are well established and documented facts.
Only last year, I spoke about the vulnerability of small
island States and the need to establish practical, viable
programmes to help us in our own development process. I
lamented also last year the serious and ill-conceived notion
of graduating small States like Saint Kitts and Nevis into
artificial categories based on gross national product per
capita.
Today, I stand before the Assembly having
witnessed firsthand the effects of hurricane Georges,
which brought all sectors of the economy of Saint Kitts
and Nevis to a standstill and increased the possibility of
suffering. In a matter of a few hours, the growth and
progress of the last few years have been literally wiped
from the landscape of our lives. Large sectors of our rural
communities in particular now appear to be reverting to
a state of abject poverty.
This is the stark reality — the reality of small island
developing States. We have no tolerance for bureaucrats
or financial houses telling us which levels of development
are acceptable. Our reality after a hurricane is about
people living without the basic necessities that we all take
for granted. It is about families displaced, having to watch
their dreams in ruins. It is about women and children
made homeless. This is about real life, not just figures
arbitrarily concocted for dubious purposes.
It seems that we have become a community that
relies heavily on figures. Therefore, let me share some of
these figures here. Initial estimates of the damage and
loss in productivity caused by only one hurricane have
been placed at over $400 million, far exceeding the gross
domestic product of Saint Kitts and Nevis. An estimated
85 per cent of the residential housing stock suffered slight
to major damage; of that 85 per cent, approximately 25
per cent was destroyed. The agricultural sector, one of the
major pillars on which the Saint Kitts and Nevis economy
stands, has been devastated.
Agricultural output — sugar and non-sugar alike —
is expected to be reduced by as much as 50 per cent next
year. The health sector and our ability to provide high-
quality care have been seriously compromised. Not only
did the smaller rural hospitals suffer damage to property
and equipment, but also the Federation?s main hospital,
the Joseph N. France General, lost a significant portion of
its roof, and damage to equipment and stocks is
considerable.
The scene of devastation is equally mind-boggling
and severe in other neighbouring islands, such as Haiti,
the Dominican Republic, Antigua and Barbuda, Cuba and
St. Maarten. The suffering in my country is therefore not
unique. However, the fact that we suffer the same fate
year after year and rebuild only to watch our progress
washed and blown away so easily speaks to the need to
look seriously at the vulnerability of small island States.
21


I make an urgent appeal for the international
community to come to the aid of our countries and our
peoples. A draft resolution will shortly be introduced to the
Assembly on countries of the north-eastern Caribbean
affected by this year?s storm, and I urge countries to
support this effort by co-sponsoring the draft. Also, I wish
to express the gratitude of my Government to those
agencies, persons and Governments which have responded
so readily in lending assistance.
I would hasten to add that the task of rebuilding will
not finish as soon as the eyes of the camera shift their
focus, nor will normalcy in its true sense return in a matter
of weeks. We need material, technical and financial support
on an ongoing basis as we rebuild our country.
I feel compelled to reiterate the problems of small
States, especially in the light of continuous attempts to
undermine our economies. My Government does not take
lightly the complaints brought before the World Trade
Organization, which are tantamount to the devastating
hurricane winds on the small, vulnerable banana-producing
economies in the Organization of Eastern Caribbean States.
I also fear that, as such initiatives continue, the sugar
industry in my own country will suffer a similar fate. Our
negligible exports, in percentage terms, cannot pose any
credible threat to any transnational corporation or large
producer of bananas and sugar. However, the removal of
this fragile access, which we must fight to maintain, could
wreak untold havoc in social and economic terms on the
lives of so many poor families in the eastern Caribbean
region.
The insidious tentacles of injustice have such
tremendous reach that international institutions such as the
United Nations will be expected to devise ways to arrest its
corrosive character by lending considerable support to the
efforts of small island developing countries.
I say all this against the backdrop that most decisively,
the twentieth century has etched in our consciousness
evidence of the power of the human mind in its infinite
creativity and potential. Now we are able to cure illnesses
once thought incurable, and we create technological feats
that boggle the mind. I therefore salute the men and women
who have made this century great.
It becomes critically important, therefore, that as
nations we utilize these landmark developments and shared
experiences as the blueprints for the enormous challenges
of poverty eradication, illicit drug trafficking, nuclear
proliferation, warmongering, economic inequity, and
disaster prevention and mitigation.
Inasmuch as this century has brought exceptional
technological advances, economic initiative and growth,
the new millennium will demand greater moral strength
and public leadership. It will require its leaders to develop
similar courage and statesmanship against powerful
challenges. It will dare us all to harness the moral energy
to transcend partisan agendas in favour of a common
global imperative.
It is impractical to alienate an individual?s human
rights from the right to development. These are
inseparable and paramount. My Government regards the
growth of human rights in its entirety as a genuine step
towards strengthening democracy itself. In order for
democracy to take root and the democratic process to
develop in its sincerest sense, we must nurture the
complete range of fundamental human rights. Then and
only then will the human person flourish.
When we hold ourselves up as standard bearers of
democracy and bastions of human rights protection, it
becomes essential to preserve human dignity worldwide.
It has been said,
“when the empire of man over nature can no longer
be easily extended, then the only way for a people
to increase its standard of living is by redistributing
the sources or fruits of industry from others to
themselves”.
Any real hope for a more peaceful and equitable
twenty-first century lies in the evolution of our thinking
on human rights and other issues critical to small island
States. One of the most crucial challenges in the coming
century will be to address the quicksand of uneven
economic development within the current economic
system. These have direct consequences for the disparities
in wealth and resource distribution. I raise the issue of
vulnerability not to crave preferential treatment for our
region, but because the international community must be
mindful of our peculiar circumstances.
It is being said that the structure and growth of the
world investment climate are being shaped by current
events such as the Asian crisis, the European monetary
union, along with the creation of the euro, advances in
technology, liberalization of national financial markets
and their integration into a global market. Where does this
situation leave small island developing States like Saint
22


Kitts and Nevis, especially when so many critical factors
militate against our development priorities?
Foreign direct investment is considered one of the
main vehicles of the liberalization process. Small
developing economies are being forced to liberalize and
integrate into the centre of a global economic system which
has always relegated us to the periphery. International
capital is steadfastly in search of new markets, yet has
continued to overlook our region. Consequently, the vast
majority of the $4 trillion in foreign direct investment spent
in 1997 bypassed our countries in the Caribbean region. At
the centre of international integrated investment flows,
“are large international and transnational corporations
and their affiliates whose global sales volume was
estimated to have reached some $7 trillion in 1995”.
This poses the question of how our agri-based and
export-oriented economies cope with or even attempt to
compete against giant transnational institutions in an era in
which international production has now become more
important than exports in terms of the delivery of goods
and services to foreign markets.
Foreign direct investment, as I have come to
understand it, integrates markets through intra-business
activities and the production systems of countries.
Therefore, our economies cannot participate in this huge
and rapidly growing production system because we have
not been given necessary technical, technological and
material support to move into the centre of the global
market place through its main vehicle — that is,
production.
To make matters worse, we have not been allowed
opportunities to gain appropriate access to those critical
markets, whereas foreign businesses based in those
countries have the access and capability to dominate and
flood our markets with their cheap products.
One only needs to pay casual attention to the media to
appreciate the tendency towards national and transnational
mega-mergers and strategic economic business alliances
that are taking place around the world. Our region is fast
developing a competitive disadvantage.
Earlier I spoke of injustice. I consider it an injustice
when capital can be mobilized and deployed in such ways
that could easily destroy the welfare of entire nations with
impunity or stifle competition completely. Globalization has
been touted as a great vehicle of opportunity and promise;
but I ask, for whom? Globalization, it is said, offers a
huge reservoir of resources for investment growth,
economic equity and social advancement. However, in my
region we are yet to see these promises. In the Caribbean,
we are much more familiar with the risks of globalization.
In anticipation of the changes taking place, our
countries have made significant reforms. Regrettably,
however, the international community, including
prominent international financial institutions, has not
always rallied in support of our efforts. Each year we
build and we rebuild, but we are susceptible to external
forces such as hurricanes. Our efforts, however, seem to
go unnoticed.
Today, the wide rift between expectation and
achievements continues to grow. Saint Kitts and Nevis
looks forward to the convening of a special session to
review the implementation of the Barbados Programme of
Action, and the Copenhagen Declaration and Programme
of Action.
We urge the United Nations and the international
financial institutions to take a fresh look at ways to help
small developing countries integrate into this emerging
system. However, the rules of this system will have to be
informed by the special situation of vulnerable small
island States.
We welcome initiatives on resource mobilization, on
external debt relief, on trade and financing for
development and on good governance of the international
monetary and financial systems. Good governance should
refer not only to developing countries; it ought to be
extended to include better management of the
international economic system. Failure to do so would
lead only to instability, uncivil societies and an
ungovernable global market place.
The socio-economic and political dilemma facing
small island developing States must be addressed now;
otherwise, the human and political cost would be too high
for us to bear.
Many small nations pay our assessed contributions
regularly to the United Nations system despite our meagre
resources and the challenges to our national survival. We
therefore expect more. We expect tangible benefits from
our membership. It is incumbent on the United Nations to
work with small island States to ensure that they reap the
rewards of the changing political market economy.
23


In my address last June to the United Nations special
session on drugs, I assured this community of my
Government?s commitment to fighting the illicit drug trade.
The Government of Saint Kitts and Nevis remains resolute
in its commitment to cooperate in the eradication of the
narcotics trade and associated vices.
This noble fight against a most nefarious and well-
financed enemy carries a high financial cost. It is important
to recognize that the role of consumption is just as
important as that of supply. Therefore, we have a shared
responsibility and must focus on joint approaches informed
by cooperation and by mutual respect and understanding.
Saint Kitts and Nevis remains undaunted and relentless in
its approach to the interdiction of illicit drugs, as we work
together with all nations in the name of justice, equity and
advancing the human condition.
In the spirit of advancing the human condition, my
Government urges restraint, patience and dialogue on the
critical issues that separate the Chinese people in both
geographic and political terms. It is our sincerest hope that
the common aspirations and expectations of the Chinese
people will be fulfilled in the near future in an environment
of peace and mutual respect. We believe that the family
bonds and historical tradition that have made the Chinese
people a great nation ought to be preserved. We believe
that the time has come for the voice of the millions of
Chinese people in the Republic of China on Taiwan to be
heard and factored into the international agenda. We believe
that adequate, urgent and practical mechanisms must be
developed to allow them to participate in the work of all
nations.
In a world bedeviled by so many challenges, and in
need of collective action and new resources, we alienate
people and Governments at our own peril. We have an
obligation to work with and encourage the Chinese people
on both sides of the Taiwan Strait to support the progress
made to date, so that the advancement of the human
condition transcends politics. I urge negotiation and the
development of confidence-building measures as a way to
move towards improving cross-Strait relations.
We also call on the Government of Iraq to abide by all
United Nations resolutions and to release all Kuwaiti
prisoners of war and detainees, as well as those from other
countries.
In conclusion, as we continue this debate I trust that
we will be able to move beyond the constraints of the
developed/developing country paradigm of us against them.
To advance the human condition for all humankind will
require meaningful partnership. Instead of apportioning
blame, I urge Member States to join with me as we
rededicate our energies to the search for lasting solutions.
By working together, it becomes easier to find ways of
attaining our national aspirations without trampling on the
legitimate dreams of others.





